Citation Nr: 0509360	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
diabetes mellitus.  He responded by filing a June 2002 Notice 
of Disagreement, and was sent an October 2002 Statement of 
the Case.  He then filed an October 2002 VA Form 9, 
perfecting his appeal of this issue.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran did not have military service in the Republic 
of Vietnam, and was not exposed to herbicides.  

3.  The veteran's diabetes mellitus was not incurred during 
military service or within a year thereafter.  


CONCLUSION OF LAW

The criteria for the award of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2002 and 
September 2004 Statements of the Case, the various 
Supplemental Statements of the Case, and March 2002 and May 
2004 RO letters to the veteran notifying him of the VCAA, he 
has been advised of the laws and regulations governing the 
claim on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  The veteran has 
reported that he receives medical care at the VA medical 
center in Oklahoma City, OK, and these records were obtained.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  For these reasons, his appeal is ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claim on appeal in May 2002, subsequent to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision, the RO 
provided notice to the veteran of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above (in March 2002 letter(.  
Finally, the veteran's claim was adjudicated on several 
occasions, most recently in November 2004, in light of the 
additional development performed subsequent to May 2002.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

The veteran seeks entitlement to service connection for 
diabetes mellitus.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In 
addition, when certain statutorily-specified disabilities, 
such as diabetes mellitus, manifest to a compensable degree 
within a specified time period after service separation, 
service connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  The law also provides for the grant of service 
connection, on a presumptive basis, for Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
if the veteran was exposed to an herbicide agent during 
military service and later developed Type 2 diabetes.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (e) 
(2004).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

In support of his claim, the veteran has submitted VA medical 
treatment records which confirm a current diagnosis of 
diabetes mellitus, Type II.  The earliest medical record 
reflecting a diagnosis of diabetes dates to March 1999.  The 
veteran having presented competent medical evidence of a 
current diagnosis of diabetes, the remaining question before 
the Board is whether this disability was incurred in military 
service, or if the veteran was exposed to herbicides during 
military service.  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002).  
Service in the Republic of Vietnam will include service in 
other locations if the conditions of such service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  Service in Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a) (2004).  

Military records indicate the veteran served aboard the USS 
Bon Homme Richard off the shores of Vietnam.  However, there 
is no indication in the record that the veteran ever went 
ashore into the Republic of Vietnam.  In a 1997 opinion , the 
VA General Counsel held that service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97.  Similarly, in another precedent opinion, 
the VA General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  
Again, evidence of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam.  

In this case, there is no evidence indicating that the 
veteran served in Vietnam.  While the U.S. Armed Services 
Center for Research of Unit Records has confirmed that the 
veteran was deployed aboard the USS Bon Homme Richard, which 
in turn was deployed in the waters of Vietnam, there was no 
indication that the ship ever docked in one of the ports of 
Vietnam.  

Similarly, there is no competent evidence that the veteran 
was actually in the Republic of Vietnam or otherwise exposed 
to Agent Orange during active service.  The veteran alleges 
he flew in and out of Da Nang airport while on temporary duty 
to the Philippines.  There is no support for this allegation 
in his personnel records.  The veteran has been awarded a 
National Defense Service Medal, a Vietnam Service Medal, and 
a Vietnam Campaign Medal.  A National Defense Service Medal 
was awarded if a veteran served honorably between January 1, 
1961, and August 14, 1974.  United States of America 
Department of Defense Manual of Military Decorations and 
Awards, Appendix D at D-17, July 1990.  A Vietnam Service 
Medal was awarded if a veteran served between July 4, 1965 
and March 28, 1973 in Vietnam or in Thailand, Laos, or 
Cambodia in direct support of the operations in Vietnam.  Id. 
at D-20.  A Vietnam Campaign Medal was awarded to all service 
personnel within the cited theater.  United States of America 
Department of Defense Manual of Military Decorations and 
Awards, at 7-7, September 1996.  None of these medals, 
therefore, demonstrate actual service in Vietnam.  In the 
absence of any such evidence, the Board finds the veteran did 
not serve in the Republic of Vietnam as defined by 38 C.F.R. 
§§ 3.307 and 3.313.  

The evidence also does not indicate the veteran had onset of 
his diabetes mellitus during military service or within a 
year thereafter.  According to his medical treatment records, 
the earliest diagnosis of diabetes of record dates to 1999, 
more than 25 years after service separation.  Therefore, 
service connection for diabetes may not be awarded based on 
the onset of such a disability during military service or 
within a year thereafter.  See 38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  
The veteran alleged on his claim that this condition began in 
1979, which, even if true, still does not place it within the 
presumptive period.  He also claims he began to experience 
symptoms of diabetes within six months of service, although 
did not seek treatment for several years.  Although the 
veteran is certainly competent to state that he experienced 
symptoms such as increased thirst, he is not competent to 
state that this was an early manifestation of diabetes, and 
there is no medical evidence indicating such. 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.  The evidence of 
record does not establish that the veteran was exposed to 
herbicides during military service, and did not incur 
diabetes during military service or within a year thereafter.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  




	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


